DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The claimed subject matter in claim 3 is not disclosed in the specification, wherein the second flexible wing is constructed of non-woven material, pressure sensitive adhesive, and dense foam material with ILD ranges from 10-40 ILD. 
Claim Objections
Claims 2, 4, and 6 are objected to because of the following informalities:  
Regarding claim 2, “the outer edge of the upper member” in line 2 should be read as “an outer edge of the upper member.”
Regarding claim 2, “based on an assessment of the arm length of the patient,” in line 4 should be read as “based on an assessment of an arm length of a patient.” 
Regarding claim 4, “wherein the second flexible wing wraps around the arm of a patient,” in lines 1-2 should be read as “wherein the second flexible wing wraps around an arm of a patient.”
Regarding claim 6, “A method for supporting the arm of a patient,” in line 1 should be read as “A method for supporting an arm of a patient.”
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 4 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The claim recites an apparatus attached to parts of the human body. Regarding claim 4, “wherein the second flexible wing wraps around the arm of a patient,” in lines 1-2 and “securing the arms via engagement of hook and loop fastening material,” in lines 2-3 both positively recite the arms of a human. When an apparatus is attached to the human body or any part thereof is claimed, it is directed non-statutory subject matter because the claim positively recites a part of the human body. Applicant is requested to include appropriate “adapted to” or “configured to” language in the claims. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Batta (US 8,214,951 B1) in view of Giap (US 2013/0152950 A1) further in view of Gomez (US 10,709,626 B1).
Regarding claim 1, Batta discloses an arm support apparatus (100) for use with a surgical table (see Figs. 1, 7A, 7B, Abstract, and Col. 1 lines 15-16; arm support 100 offers support and protection for a patient’s arms during medical procedures, which may include use with a surgical table), the arm support apparatus (100), comprising:
an upper member (110) having an elongate pad with a first side, a second side, a top surface, and a bottom surface (see Col. 2 lines 31-34 and Col. 3 lines 37-46, and Annotated Figs. 1 and 2B of Batta; first panel 110 is an upper member as it is placed above second panel 120, and is an elongate pad as it is elongate and made out of soft material, and has a first side, a second side, a top surface all labeled in Annotated Fig. 1 of Batta, and a bottom surface, see Annotated Fig. 2B of Batta, and is the opposite surface of the top surface that comes into direct contact with the top of second panel 120);
a first flexible wing (113) extending from the first side of the upper member (110) (see Annotated Fig. 1 of Batta and Col. 3 lines 61-66; first flexible member 113 is a first flexible wing as the first flexible member 113 extends from the first side as seen in Annotated Fig. 1 of Batta), the first flexible wing (113) having a top surface and a bottom surface (see Annotated Fig. 2B of Batta; the first flexible member 113 has a top surface and an opposite bottom surface as labeled in the annotated figure);
a lower member (120) having an elongate pad with a first side, a second side, a top surface and a bottom surface (see Figs. 1-3; second panel 120 is a lower member as it is placed below the first panel 110, and is an elongate pad with a first side and a second side, and a top surface labeled in Annotated Fig. 1 of Batta, and a bottom surface which is the opposite surface that comes into contact with a surgical table, and is labeled in Annotated Fig. 2B of Batta), the bottom surface of the lower member (120) facing the top surface of the surgical table (see Annotated Fig. 2B of Batta; the bottom surface of the second panel 120 faces the top surface of a surgical table); and 
a second flexible wing (123) extending from the first side of the lower member (120) (see Annotated Fig. 1 of Batta; second flexible member 123 is a second flexible wing as it extends from the first side of second panel 120), the second flexible wing (123) having a top surface and a bottom surface (see Annotated Fig. 2B of Batta; the second flexible member 123 has a top surface and an opposite bottom surface as labeled in Annotated Fig. 2B of Batta). 
Batta is silent on one of a hook and loop fastening material disposed on the bottom surface of the first flexible wing; the lower member having a plurality of handles extending from the first and second sides of the lower member; and one of a hook and loop fastening material disposed on the bottom surface of the second flexible wing. 
However, Giap teaches an analogous arm support apparatus for use with a surgical table (see Figs. 9-12 and Abstract) comprising one of a hook and loop fastening material (44) disposed on an analogous bottom surface of an analogous first flexible wing (18) (see Figs. 11, 12, 14, and [0087]; flexible rectangular overlap substrate 18 on the left side is an analogous first flexible wing as overlap substrate 18 projects outwardly and is configured to wrap around the arm of a user, and is an upper member, and on a bottom surface of overlap substrate 18, there are hook and loop fasteners 44), one of a hook and loop fastening material disposed on the bottom surface of the second flexible wing (16) (see Fig. 14 and [0084]; padded substrate 16 on the left side is an analogous second wing as padded substrate 16 projects outwardly and is configured to wrap around the arm of a user and is a lower member, and on a bottom surface, padded substrate 16 has hook and loop fasteners for securing), providing to hold a patient’s arms in position by wrapped engagement (see [0086]) and allowing for increased functionality and versatility in the way a user’s arms are wrapped. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the bottom surface of each of the first flexible wing and second flexible wing in the device of Batta with hook and loop fastening material as taught by Giap to have provided an improved arm support apparatus that holds a patient’s arm in position by wrapped engagement (see [0086]) and allowing for increased functionality and versatility in the way a user’s arms are wrapped, as the fasteners can be used interchangeably. 
Batta in view of Giap discloses the invention as discussed above. 
Batta in view of Giap is silent on the lower member having a plurality of handles extending from the first and second sides of the lower member. 
However, Gomez teaches an analogous lower member (102) (see Figs. 5 and 6), the lower member (102) having a plurality of handles (106a-106d) extending from the first and second sides of the lower member (102) (see Figs. 5 and 6, and Col. 5 lines 40-43; nonwoven layered material 102 is a lower member as it is attached to viscoelastic pad 101 which is the upper member, and nonwoven layered material 102 has multiple handles 106a-d extending from first and second sides 109, 112), providing grabbing points for lifting the pad assembly and the patient during use (see Col. 5 lines 40-43). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the first and second sides of the lower member (120) of Batta with a plurality of handles (106a-d) as taught by Gomez to have provided an improved arm support apparatus that provides grabbing points for lifting the pad assembly and the patient during use (see Col. 5 lines 40-43). 

    PNG
    media_image1.png
    711
    595
    media_image1.png
    Greyscale

Annotated Fig. 1 of Batta. 

    PNG
    media_image2.png
    303
    560
    media_image2.png
    Greyscale

Annotated Fig. 2B of Batta. 
Regarding claim 4, Batta in view of Giap further in view of Gomez discloses the invention as discussed in claim 1. Batta in view of Giap further in view of Gomez further discloses wherein the second flexible wing (123 of Batta) wraps around the arm of a patient, while the first flexible wing (113 of Batta) folds over the second flexible wing (see Figs. 2B, 7A, and 7B of Batta; the second flexible member 123 of Batta wraps around the arm of a patient, while the first flexible member 113 of Batta folds over a portion of the second flexible member 123 of Batta), securing the arms via engagement of hook and loop fastening material (130, 140) (see Fig. 2B, 7A, 7B, and Col. 4 lines 21-24 of Batta; the arms are secured via fastening surface 130 of Batta and fleece 140 of Batta, which are hook and loop fastening material). 
Regarding claim 6, Batta discloses a method for supporting the arm of a patient on a surgical table (see Col. 1 lines 15-16 and Abstract; arm support 100 offers support and protection for a patient’s arms during medical procedures, which includes the use of a surgical table), comprising:
providing an upper member (110) having an elongate pad with a first side, a second side, a top surface and a bottom surface (see Annotated Figs. 1 and 2B of Batta, and Col. 2 lines 31-34, and Col. 3 lines 37-46; first panel 110 is an upper member as it is placed above second panel 120, and is an elongate pad as it is elongate and made out of soft material, and has a first side, a second side, and top surface which is the surface that would come in contact with a patient all labeled in Annotated Fig. 1 of Batta, and a bottom surface which is opposite the top surface and comes in contact with the top of second panel 120 labeled in Annotated Fig. 2B of Batta); 
providing a first flexible wing (113) extending from the first side of the upper member (110) (see Annotated Fig. 1 of Batta and Col. 3 lines 61-66; first flexible member 113 is a first flexible wing as the first flexible member 113 extends from the first side as seen in Annotated Fig. 1 of Batta), the first flexible wing (113) having a top surface and a bottom surface (see Annotated Fig. 2B of Batta; the first flexible member 113 has a top surface and an opposite bottom surface as labeled in Annotated Fig. 2B);
providing a lower member (120) having an elongate pad with a first side, a second side, a top surface and a bottom surface, the bottom surface of the lower member (120) facing the top surface of the surgical table (see Figs. 1-3 and Annotated Figs. 1 and 2B of Batta; second panel 120 is a lower member as it is placed below the first panel 110, and is an elongate pad with a first side, second side, and top surface which is the surface that comes into contact with the bottom surface of the first panel 110 all labeled in Annotated Fig. 1 of Batta, and a bottom surface which is the opposite surface that comes into contact with a surgical table as labeled in Annotated Fig. 2B of Batta); 
providing a second flexible wing (123) attached to the first side of the lower member (120), the second flexible wing (123) having a top surface and a bottom surface (see Annotated Figs. 1 and 2B of Batta; second flexible member 123 is a second flexible wing as it extends from the first side of second panel 120, and the second flexible member 123 has a top surface and an opposite bottom surface as labeled in Annotated Fig. 2B of Batta);
lifting the arm of the patient (in order to position the arms of the patient correctly to use arm support 100, one must lift an arm of a patient);
folding the first flexible wing (113) of the upper member (110) upward and resting it on the patient’s body (see Figs. 7A, 7B; first flexible member 113 on the left side of the first panel 110 is folded upwards and rests on the patient’s body);
placing the patient’s arm on the pad on the lower member (120) (see Figs. 7A, 7B; the patient’s arm is placed on the pad of the second panel 120 as seen in the figures);
rotating the second flexible wing (123) on the lower member (120) upward around the arm of the patient (see Figs. 7A, 7B; second flexible member 123 on the left side on second panel 120 is rotated upwards, indicated by the arrows in Fig. 7A, around the arm of the patient). 
Batta is silent on one of a hook and loop fastening material disposed on the bottom surface of the first flexible wing; the lower member having a plurality of handles extending from the first and second sides of the lower member; providing a second flexible wing adjustably and removably attached to the first side; one of a hook and loop fastening material disposed on the bottom surface of the second flexible wing; and rotating the first flexible wing on the upper member downward around the arm such that the hook and loop fastening material on the bottom surface of the first flexible wing on the upper member engages with the hook and loop fastening material on the bottom surface of the second flexible wing on the lower member. 
However, Giap teaches an analogous arm support apparatus for use with a surgical table (See Figs. 9-12 and Abstract) comprising one of a hook and loop fastening material (44) disposed on an analogous bottom surface of an analogous first flexible wing (18) (see Figs. 11, 12, 14, and [0087]; flexible rectangular overlap substrate 18 on the left side is an analogous first flexible wing as overlap substrate 18 projects outwardly and is configured to wrap around the arm of a user, and is an upper member, and on a bottom surface of overlap substrate 18 there are hook and loop fasteners 44), one of a hook and loop fastening material disposed on the bottom surface of the second flexible wing (16) (see [0084] and Fig. 14; padded substrate 16 on the left side is an analogous second wing as padded substrate 16 projects outwardly and is configured to wrap around the arm of a user and is a lower member, and on a bottom surface, padded substrate 16 has hook and loop fasteners for securing), rotating the first flexible wing (18) on the upper member downward around the arm such that the hook and loop fastening material (44) on the bottom surface of the first flexible wing (18) on the upper member engages with the hook and loop fastening material on the bottom surface of the second flexible wing (16) on the lower member (see Figs. 9-12 and [0087]; overlap substrate 18 on the left side is rotated downward to wrap around the arm of the patient such that hook and loop fasteners 44, which are on the bottom surface of overlap substrate 18, engages with the hook and loop fasteners on padded substrate 16, which are also on the bottom surface of padded substrate 16), and providing a second flexible wing (16) adjustably and removably attached to the first side (see Fig. 37 and [0115]; in another embodiment, padded substrates 16 are flexible wings as they extend outward and are able to wrap around the arms of a patient, see Fig. 38, and padded substrates 16 are adjustably and removably attached to a first side of device 10 via hook and loop fasteners 371 on padded substrates 16 and hook and loop fasteners 372 on the sides), providing to hold a patient’s arms in position by wrapped engagement (see [0086]), allowing for increased functionality in the way a user’s arms are wrapped, and providing more functionality that allows for the wings to be detachable (see [0115]) allowing for the apparatus to be more compact and portable when not in use while allowing the device to be more versatile for different users. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the bottom surface of each first flexible wing (113) and second flexible wing (123) in the device of Batta with hook and loop fastening material, and to have modified each of the first wing (113) and second wing (123) in the device of Batta to be adjustably and removably attached to the first side of the upper and lower members (110, 120, respectively) by being provided with corresponding hook and loop fasteners on the ends of the first and second wings (113, 123, respectively) and the sides of the upper and lower members (110, 120, respectively) as taught by Giap to have provided an improved arm support apparatus that provides to hold a patient’s arms in position by wrapped engagement (see [0086]), allowing for increased functionality and versatility in the way a user’s arms are wrapped as fasteners can be used interchangeable, and providing more functionality that allows for the wings to be detachable (see [0115]) thus allowing for the apparatus to be more compact and portable when not in use, while also being more versatile for different users. Therefore, the combination of Batta in view of Giap would result in providing a second flexible wing (123 of Batta) adjustably and removably attached to the first side of the lower member (120 of Batta) (as previously modified above, the second flexible member 123 of Batta is adjustably and removably attached via hook and loop fasteners 371, 372 of Giap on the first side of second panel 120 of Batta). 
Batta in view of Giap discloses the invention as discussed above. 
Batta in view of Giap is silent on the lower member having a plurality of handles extending from the first and second sides of the lower member. 
However, Gomez teaches an analogous lower member (102) (see Figs. 5 an 6), the lower member (102) having a plurality of handles (106a-106d) extending from the first and second sides of the lower member (102) (see Figs. 5 and 6, and Col. 5 lines 40-43; nonwoven layered material 102 is a lower member as it is attached to viscoelastic pad 101 which is the upper member, and nonwoven layered material 102 has multiple handles 106a-d extending from first and second sides 109, 112), providing grabbing points for lifting the pad assembly and the patient during use (see Col. 5 lines 40-43). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the first and second sides of the lower member (120) of Batta with a plurality of handles (106a-d) as taught by Gomez to have provided an improved arm support apparatus that provides grabbing points for lifting the pad assembly and the patient during use (see Col. 5 lines 40-43). 
Claim(s) 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Batta in view of Giap in view of Gomez further in view of Giap. 
Regarding claim 2, Batta in view of Giap further in view of Gomez discloses the invention as discussed in claim 1. 
Batta in view of Giap further in view of Gomez is silent on wherein the upper member is secured to the lower member such that the outer edge of the upper member may be folded over to expose a hook and loop fastening material on the lower member configured to receive the second flexible wing at a position based on an assessment of the arm length of the patient. 
However, Giap teaches in another embodiment, an analogous arm support apparatus (see Fig. 37 and [0013]) wherein the flexible wing (16) is able to be positioned based on an assessment of the arm length of the patient (see Fig. 37 and [0115]; padded substrates 16 are flexible wings as they extend outward and are able to wrap around the arms of a patient, see Fig. 38, and padded substrates 16 are able to be detachable via hook and loop fasteners 371, 372, and thus are capable of being positioned based on an assessment of the arm length of a patient, as padded substrates 16 may be detached higher/lower on the hook and loop fasteners 372 based off a patient’s arm length), providing more functionality that allows for the wings to be detachable (see [0115]) allowing for the apparatus to be more compact and portable when not in use, and allowing the device to be more versatile for different users. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified each of the first and second wings (113, 123, respectively) in the device of Batta in view of Giap further in view of Gomez to be detachable from the upper and lower members (110, 120 of Batta, respectively) by being provided with corresponding hook and loop fasteners on the ends of the first and second wings (113, 123, respectively) and the sides of the upper and lower members (110, 120 of Batta, respectively) as taught by Giap to have provided an improved arm support apparatus that provides more functionality that allows for the wings to be detachable (see [0115]) and thus allowing for the apparatus to be more compact and portable when not in use, and allowing the device to be more versatile for different users. Therefore, the combination of Batta in view of Giap in view of Gomez further in view of Giap would result in wherein the upper member (110 of Batta) is secured to the lower member (120 of Batta) such that the outer edge of the upper member (110 of Batta) may be folded over to expose a hook and loop fastening material (372 of Giap) on the lower member (120 of Batta) configured to receive the second flexible wing (123 of Batta) at a position based on an assessment of the arm length of the patient (as previously modified above, when an outer edge of the first panel 110 of Batta is folded over, hook and loop fastener 372 of Giap may be exposed on second panel 120 of Batta, which is configured to receive second flexible member 123 of Batta via hook and loop fastener 371 of Giap and is capable of being positioned based on an assessment of arm length of the patient as the second flexible member 123 of Batta is detachable as previously modified). 
Regarding claim 5, Batta in view of Giap further in view of Gomez discloses the invention as discussed in claim 1.
Batta in view of Giap further in view of Gomez is silent on wherein the first and second flexible wings are removably attached. 
However, Giap teaches in another embodiment an analogous arm support apparatus (see Fig. 37 and [0013]), wherein the flexible wings (16) are removably attached (see Fig. 37 and [0115]; padded substrates 16 are flexible wings as they extend outward and are able to wrap around the arms of a patient, see Fig. 38, and padded substrates 16 are able to be removably attached via hook and loop fasteners 371, 372), providing more functionality that allows for the wings to be detachable (see [0115]) allowing for the apparatus to be more compact and portable when not in use, and allowing the device to be more versatile for different users.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified each of the first and second wings (113, 123, respectively) in the device of Batta in view of Giap further in view of Gomez to be detachable from the upper and lower members (110, 120 of Batta, respectively) by being provided with corresponding hook and loop fasteners on the ends of the first and second wings (113, 123, respectively) and the sides of the upper and lower members (110, 120 of Batta, respectively) as taught by Giap to have provided an improved arm support apparatus that provides more functionality that allows for the wings to be detachable (see [0115]) and thus allowing for the apparatus to be more compact and portable when not in use, and allowing the device to be more versatile for different users. Therefore, the combination of Batta in view of Giap in view of Gomez further in view of Giap would result in the first and second flexible wings (113, 123 of Batta) being removably attached (as previously modified above, see [0115] of Giap and Fig. 37 of Giap; first flexible member 113 and second flexible member 123 of Batta are removably attached via hook and loop fasteners 371, 372 of Giap). 
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Batta in view of Giap in view of Gomez further in view of Jewell (US 2012/0247484 A1). 
Regarding claim 3, Batta in view of Giap further in view of Gomez discloses the invention as discussed in claim 1. 
Batta in view of Giap further in view of Gomez is silent on wherein the second flexible wing is constructed of non-woven material, pressure sensitive adhesive, and dense foam material with ILD ranges from 10-40 ILD. 
However, Gomez teaches an analogous support apparatus (100) for use with a surgical table (see Fig. 5) wherein the analogous lower member (102, 115) is constructed of non-woven material, pressure sensitive adhesive, and dense foam material (see Figs. 5, 6, and Col. 5 lines 35-40, Col. 5 lines 44-48, and Col. 5 lines 64-67; nonwoven layered material 102 + reinforcement layer 115 is an analogous lower member as they are placed below the top viscoelastic pad 101, and thus the lower member is constructed of a non-woven material (layer 102) and a dense foam material (layer 115) as reinforcement layer 115 may be constructed of a condensed foam, and the bottom surface 118 of nonwoven layered material 102 comprises  pressure sensitive adhesive strips 124), providing a nonwoven material that is durable and reusable (see Col. 4 lines 52-56), while keeping the pad assembly from bunching up under the patient when repositioning the patient (see Col. 5 lines 48-51), and to hold the support apparatus in position on the surgical table and prevent sliding (see Col. 3 lines 66-67 et seq. Col. 4 lines 1-14). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the materials of the entire lower member (120 of Batta), including the second flexible wing (123 of Batta) in the device of Batta in view of Giap further in view of Gomez to be constructed of non-woven material, pressure sensitive adhesive, and dense foam material as taught by Gomez to have provided an improved arm support apparatus that provides a nonwoven material that is durable and reusable (see Col. 4 lines 52-56), while keeping the pad assembly from bunching up under the patient when repositioning the patient (see Col. 5 lines 48-51), and holds the support apparatus in position on the surgical table and prevent sliding (see Col. 3 lines 66-67 et seq. Col. 4 lines 1-14). Therefore, the combination of Batta in view of Giap further in view of Gomez would result in the second flexible wing being constructed of non-woven material (102 of Gomez), pressure sensitive adhesive (124 of Gomez), and dense foam material (115 of Gomez) (as previously modified above, the second panel 120 of Batta, including the second flexible member 123 of Batta, are constructed of non-woven material 102 of Gomez, dense foam material 115 of Gomez, and pressure sensitive adhesive strips 124 of Gomez). 
Batta in view of Giap further in view of Gomez discloses the invention as discussed above. 
Batta in view of Giap further in view of Gomez is silent on dense foam material having ILD ranges from 10-40 ILD. 
However, Jewell teaches an analogous dense foam material (top layer of support apparatus 110 is made of a memory foam, see [0062]), dense foam material having ILD ranges from 10-40 ILD (see [0062]; the top layer of support apparatus 110 is made of a memory foam that has ILD ranges from 6-40 ILD, which overlaps with the ILD ranges of 10-40 ILD), providing a soft and breathable material (see [0062]) that provides more comfort for a user. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dense foam material (115 of Gomez) in the device of Batta in view of Giap further in view of Gomez to have ILD ranges from 10-40 ILD as taught by Jewell to have provided an improved arm support apparatus that provides a soft and breathable material (see [0062]) that provides more comfort for a user. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN HAN whose telephone number is (408)918-7579. The examiner can normally be reached Monday - Thursday, 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBIN HAN/Examiner, Art Unit 3786                                                                                                                                                                                                        
/MICHELLE J LEE/Primary Examiner, Art Unit 3786